[Cite as State v. Parker, 2021-Ohio-1090.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,

                 Plaintiff-Appellee,               :
                                                            No. 109950
                 v.                                :

DONELL PARKER,                                     :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 1, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-96-337574-ZA


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Frank Romeo Zeleznikar, Assistant
                 Prosecuting Attorney, for appellee.

                 Donell Parker, pro se.

EMANUELLA D. GROVES, J.:

                 Defendant-appellant, Donell Parker (“Parker”), who is serving a life

sentence, appeals the trial court’s denial of his delayed motion to quash the

indictment, dated April 16, 1996. For the reasons set forth below, we affirm.
                          Procedural and Factual History

             We have previously set forth the facts surrounding Parker’s convictions

in State v. Parker, 8th Dist. Cuyahoga No. 71474, 1998 Ohio App. LEXIS 1507

(Apr. 9, 1998) (“Parker I”). Parker has spent many years litigating his convictions,

but for judicial clarity, the facts relevant to this appeal are briefly summarized as

follows.

             Parker’s convictions resulted from an incident that occurred on

April 24, 1987, in the vicinity of W. 76th Street and Lorain Road in Cleveland. On

that date, a young male assailant shot the victim, Robert Letson (“Letson”), as

Letson waited in his car for his two female companions to come out of their sister’s

apartment. Letson later died from his wounds.

             Although the assailant had been seen running into a residence located

on Lorain Road, no one there whom the police interviewed during the investigation

of the murder informed the officers that Parker also lived at that address. Parker’s

identity remained unknown until December 1995, when his mother contacted the

police and informed them that her son had confessed to her, soon after the incident,

that he “robbed a man who was sitting in a car” and then “shot him.” Parker’s

mother indicated that she had protected him for almost nine years, but decided to

come forward after Parker assaulted her and threatened to kill her. Based on this

new information, the detectives were able to assemble other evidence that tied

Parker to the shooting.
             On February 1, 1996, a juvenile court complaint was issued against

Parker charging him with delinquency in connection with Letson’s shooting death.

Parker, who was 26 years old when the charges were issued, was subsequently

bound over to the general division of the court. On April 16, 1996, Parker was named

in a three-count indictment, charging him with one count of aggravated murder by

prior calculation and design, with felony murder and firearm specifications; one

count of aggravated murder in connection with aggravated robbery, with felony

murder and firearm specifications; and one count of aggravated robbery, with a

firearm specification. Parker pleaded not guilty to the charges, and the matter

proceeded to a jury trial on August 12, 1996.

             Prior to submitting the case to the jury, the state dismissed the charge

of aggravated murder by prior calculation and design, with felony murder and

firearm specifications and the remaining counts were renumbered. The jury found

Parker guilty of the remaining charges of aggravated murder and aggravated

robbery. In September 1996, the trial court imposed a sentence of three years for

each firearm specification, to be served consecutively with consecutive terms of 30

years to life for aggravated murder and 10 to 25 years for aggravated robbery.

             In Parker I, we affirmed Parker’s convictions, and the Ohio Supreme

Court subsequently declined to accept Parker’s appeal from that decision. State v.

Parker, 82 Ohio St. 3d 1480, 696 N.E.2d 1087 (1998). Thereafter, Parker sought to

reopen his appeal, but in State v. Parker, 8th Dist. Cuyahoga No. 71474, 1998 Ohio

App. LEXIS 4094 (Aug. 27, 1998), we declined to grant his application. Again, the
Supreme Court did not accept Parker’s appeal from our decision. State v. Parker,

84 Ohio St. 3d 1427, 702 N.E.2d 903 (1998).

             On August 4, 2008, Parker filed a motion to vacate his sentence,

arguing the indictment was fatally defective because it did not allege a culpable

mental state for the offense of aggravated robbery. The trial court denied the motion

to vacate, and Parker did not appeal the trial court’s judgment. In December 2008,

Parker, represented by new counsel, filed a motion for a new trial based upon newly

discovered evidence. The trial court denied the motion and Parker appealed. In

State v. Parker, 8th Dist. Cuyahoga No. 96941, 2012-Ohio-362 (“Parker II”), we

affirmed the trial court’s judgment.

             On July 24, 2017, Parker requested a hearing with the Ohio Adult

Parole Authority (the “APA”). The APA forwarded Parker’s request for a parole

hearing to the Bureau of Sentence Computation (the “BOSC”). The BOSC confirmed

the status of Parker’s conviction and indicated that his first parole hearing date was

scheduled for August 15, 2036. The BOSC further explained that Parker was serving

a prison sentence of 30 years to life for aggravated murder, consecutive to 10-to-25

years for aggravated robbery plus a 3-year firearm specification.

              In response to the BOSC’s determination, Parker filed a complaint in

the Franklin County Court of Common Pleas against the chairperson of the APA and

the chief of records for the BOSC. On February 1, 2018, the Franklin County trial

court issued an order dismissing the case for failure to state a claim. In Parker v.

Mausser, 10th Dist. Franklin No. 18AP-137, 2018-Ohio-4296 (“Parker III”), the
Tenth District Court of Appeals affirmed the decision of the Franklin County trial

court.

                On August 11, 2020, Parker filed a delayed motion to quash the

indictment. In the motion, Parker argued that the indictment failed to allege who

the defendant was, as required by R.C. 2941.03 (C) and Crim.R. 7(B). Parker also

argued the indictment failed to allege that the charged offenses were committed

within the jurisdiction of the court, as required by R.C. 2941.03(D). On August 13,

2020, the trial court denied the motion.

                 Parker now appeals, assigning the following two errors for review:

                              Assignment of Error One

         The trial court erred in the denial of Parker’s delayed motion to quash
         the indictment, for cause of lack of subject matter jurisdiction where
         the faulty attempted indictment fails to designate parties to a lawsuit in
         the title of action and fails to name Parker as the accused in the
         statement charging an offense, pursuant to R.C. 2941.03(C) and
         Crim.R. 7(B).

                              Assignment of Error Two

         The trial court erred in denial of Parker’s delayed motion to quash the
         indictment, for cause of lack of subject matter jurisdiction where faulty
         attempted indictment fails to comply with R.C. 2941.03(D). State v.
         Luna, 96 Ohio App. 3d 207.

                                   Law and Analysis

                 We will address both assignments of error together, because of their

common basis in fact and law.

                 Initially, we note, in a separate appeal, which immediately preceded

the instant appeal, Parker attacked the indictment as “fatally insufficient.” State v.
Parker, 8th Dist. Cuyahoga No. 109804, 2021-Ohio-509 (“Parker IV”). In Parker

IV, in overruling his contention, we stated:

      Contrary to Parker’s position on appeal, a defective indictment renders
      the charge voidable, not void. State v. Nelms, 5th Dist. Delaware No.
      20 CAA 03 0018, 2020-Ohio-6845, ¶ 22, citing State v. Haley, 2d Dist.
      Greene Nos. 94-CA-89, 94-CA-108 and 94-CA-109, 1995 Ohio App.
      LEXIS 2987, * 15 (July 7, 1995). “The error does not deprive the trial
      court of subject-matter jurisdiction.” Id. See also State v. Pondexter,
      8th Dist. Cuyahoga No. 108940, 2020-Ohio-1290, ¶ 21 (S. Gallagher,
      J., concurring in judgment only) (“it is well settled that arguments
      challenging the sufficiency or validity of an indictment are
      ‘nonjurisdictional in nature’ and therefore should be raised in the direct
      appeal of a criminal conviction.”).

      Thus, whether Parker’s indictment is defective is an issue that should
      have been raised on direct appeal. Parker did not challenge the
      sufficiency of his indictment before his trial or on direct appeal.
      Therefore, res judicata bars his attempt to raise the issue approximately
      24 years after his conviction. See State v. Williamson, 8th Dist.
      Cuyahoga No. 109463, 2020-Ohio-6996, ¶ 7, citing State v. Tucker, 2d
      Dist. Montgomery No. 23408, 2010-Ohio-2642, ¶ 6.

               Again, because of Parker’s failure to challenge the sufficiency of his

indictment, prior to trial or on direct appeal, the instant appeal suffers the same fate

as the preceding appeal and is now barred by res judicata. Under the doctrine of res

judicata, “[a] valid, final judgment rendered upon the merits bars all subsequent

actions based upon any claim arising out of the transaction or occurrence that was

the subject matter of the previous action.” Grava v. Parkman Twp., 73 Ohio St. 3d
379, 653 N.E.2d 226 (1995), syllabus.

               The purpose of res judicata is to promote the principle of finality of

judgments by requiring parties to present every ground for relief in the first action.

State v. Young, 8th Dist. Cuyahoga No. 108790, 2020-Ohio-577, citing State v.
Sneed, 8th Dist. Cuyahoga No. 84964, 2005-Ohio-1865, ¶ 16, citing Natl.

Amusements, Inc. v. Springdale, 53 Ohio St. 3d 60, 62, 558 N.E.2d 1178 (1987).

              Further, res judicata prevents repeated attacks on a final judgment

and applies to issues that were or might have been previously litigated. Id., citing

Sneed at ¶ 16. Consequently, any attempt by Parker to relitigate the same issue is

barred.

              Accordingly, we overrule both assignments of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


__________________________
EMANUELLA D. GROVES, JUDGE

LISA B. FORBES, P.J., and
EILEEN T. GALLAGHER, J., CONCUR